ITEMID: 001-23788
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: MADEJ v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Eugeniusz Madej, is a Polish national who was born in 1949 and lives in Warsaw, Poland.
The facts of the case, as submitted by the parties, may be summarised as follows.
In January 1995 the applicant, who had been working as a driver and carried out other duties at the Polish Embassy in Brazil, was dismissed by the Minister of Foreign Affairs.
On 4 May 1995 the applicant lodged with the Warszawa District Court (Sąd Rejonowy) an action for reinstatement against the Ministry of Foreign Affairs.
On 9 August 1995 the court held the first hearing.
On 27 December 1995 the applicant extended his action. He sought amendment of his employment record (o uzupełnienie opini).
Subsequently, on 4 January 1996 a hearing was held.
The hearing scheduled for 11 April was adjourned because of the illness of the judge rapporteur and the next one, listed for 26 August 1996, was adjourned at the request of the applicant's lawyer.
The next hearing was held on 10 October 1996.
Subsequently, hearings were held on 30 January, 23 June and 17 October 1997 and on 19 January 1998.
On 23 February 1998 the applicant further extended his action.
On 20 April and 22 October 1998 the trial court held hearings.
On 15 March 1999 the Warszawa District Court gave judgment in which it dismissed the applicant's claim.
The applicant lodged an appeal.
On 4 October 1999 the Warsaw Regional Court (Sąd Wojewódzki) dismissed his appeal.
The parties did not lodge a cassation appeal with the Supreme Court.
